Citation Nr: 0828284	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected calluses of the right foot for the period 
of the claim prior to March 13, 2007, and to a disability 
rating in excess of 10 percent from March 13, 2007.

2.  Entitlement to a compensable disability rating for 
service-connected calluses of the left foot for the period of 
the claim prior to March 13, 2007, and to a disability rating 
in excess of 10 percent from March 13, 2007.

3.  Entitlement to a compensable disability rating for 
service-connected hammertoe of the left foot, with bunions of 
the second digit.

4.  Entitlement to an initial disability rating in excess of 
10 percent for metatarsalgia of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran appeared and testified at a videoconference 
hearing in March 2003 before the undersigned Acting Veterans 
Law Judge.  A written transcript of the hearing testimony is 
included in the record.  

In a May 2007 rating decision, after the veteran perfected 
his appeal, the disability ratings for calluses of the right 
foot and calluses of the left foot were increased to 10 
percent each, effective March 13, 2007 (the date of a VA 
examination).  The veteran has not withdrawn his appeal; 
indeed, the veteran submitted a statement in December 2007 
indicating that he does not agree with the "start date" of 
these increased ratings.  Therefore, the issues of whether 
compensable disability ratings for the period of the claim 
prior to March 13, 2007, and disability ratings in excess of 
10 percent from March 13, 2007, for the veteran's calluses of 
the right and left feet are warranted remain before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO rating 
decision assigning a particular rating, and a subsequent RO 
decision assigns a higher rating that is less than the 
maximum available benefit, the pending appeal is not 
abrogated).


FINDINGS OF FACT

1.  The calluses on the veteran's right foot cover an area of 
270.75 square centimeters (42 square inches), are deep, and 
involve underlying tissue.

2.  The calluses on the veteran's left foot cover an area of 
276.25 square centimeters (42.88 square inches), are deep, 
and involve underlying tissue.

3.  The evidence of record does not demonstrate that hammer 
toe is present in all toes of the veteran's left foot. 

4.  The veteran is in receipt of the maximum available 
disability rating for metatarsalgia of both feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
calluses of the right foot have been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic 
Codes 7801, 7819 (2007).

2.  The criteria for a disability rating of 20 percent for 
calluses of the left foot have been met for the entire period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 
7801, 7819 (2007).

3.  The criteria for a compensable disability rating for 
hammer toe of the left foot, with bunions of the second 
digit, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5282 (2007). 

4.  The criteria for an initial disability rating in excess 
of 10 percent for metatarsalgia of both feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5279 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, letters were sent to the veteran in May 2001 and May 
2007 that partially addressed the notice elements listed 
above.  The May 2001 letter informed him of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence he should provide, informed 
him that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked him to notify the VA of any additional 
evidence that may be helpful to his claim.  The May 2007 
letter provided the veteran with notice of the disability 
rating regulations and how effective dates are assigned.  

The May 2007 notice did not make specific reference to the 
relevant diagnostic codes and other applicable information.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The May 2002 statement of the case set forth the relevant 
diagnostic codes for the veteran's various foot disabilities, 
and included descriptions of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The veteran was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  Further, the veteran was again 
informed of the applicable diagnostic codes in the October 
2002 and May 2007 supplemental statements of the case.  

Additionally, at his March 2003 hearing, the veteran, through 
his representative, displayed actual knowledge of the 
applicable diagnostic codes.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, Social Security Administration 
records, and lay statements have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in January 2001 and March 2007 as part of this 
claim.  38 C.F.R. § 3.159(c) (4).  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Increased Ratings:  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered, such condition may be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Increased Rating for Calluses of the Right and Left Feet

As noted, the disability ratings for the veteran's calluses 
of the right and left feet were increased to 10 percent each, 
effective from the date of the latest VA examination (March 
13, 2007).  The veteran contends that he is entitled to these 
increased ratings from the date of receipt of the current 
claim, August 25, 2000.

The veteran's calluses had been previously rated 
noncompensably disabling under Diagnostic Code 7819.  In the 
May 2007 rating decision, the RO provided increased ratings 
for the calluses under Diagnostic Code 5284.

Diagnostic Code 7819 provides that benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or impairment of function.  38 C.F.R. § 4.118.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.   
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 5284 provides ratings for injuries of the 
foot.  Moderate foot injuries warrant a 10 percent rating, 
moderately severe foot injuries warrant a 20 percent rating, 
and severe foot injuries warrant a 30 percent rating.  38 
C.F.R. § 4.71a.  

The veteran underwent a VA examination in January 2001.  The 
examiner noted that the veteran had large callus sites on the 
heels and balls of his feet bilaterally, with thick, pitted 
skin.  This examination report did not provide a measurement 
of the veteran's calluses.  

The veteran underwent another VA examination in March 2007.  
He reported constant pain in his feet that occurs daily.  He 
also reported that he has his calluses trimmed at least once 
a month.  The examiner stated that approximately 25 percent 
of each plantar surface was affected by calluses and that the 
areas appeared extremely deep and involved underlying tissue, 
as the calluses were thick, firm, and scaly.  The examiner 
measured the various calluses present on the veteran's feet.  
On the veteran's right foot, the total surface area affected 
by calluses was 19 centimeters (7.5 inches) in length and 
14.25 centimeters (5.6 inches) in width.  The calluses on his 
left foot encompassed an area of 17 centimeters (6.7 inches) 
in length and 16.25 centimeters (6.4 inches) in width.  
Therefore, the areas affected total 270.75 square centimeters 
(42 square inches) on the right foot, and 276.25 square 
centimeters (42.88 square inches) on the left foot.

The VA examiner who conducted the March 2007 examination 
specifically noted that the veteran's calluses were deep and 
involved underlying tissue.  While the examiner did not 
further explain whether this underlying tissue involvement 
included tissue damage, the Board finds that, with the 
application of reasonable doubt in the veteran's favor, his 
calluses should be rated under Diagnostic Code 7801, for 
scars that are deep or cause limited motion.

As noted, the veteran's calluses on the right foot exceed 270 
square centimeters, which warrants a 20 percent disability 
rating under Diagnostic Code 7801.  Likewise, his left foot 
calluses exceed 276 square centimeters, thus also warranting 
a 20 percent disability rating.  Although exact measurements 
were not provided at the January 2001 VA examination, the 
veteran has not alleged that his calluses increased in area 
during the period of the claim between the two examinations.  
Again resolving reasonable doubt in the veteran's favor, the 
Board finds that the veteran is entitled to separate 20 
percent disability ratings for his calluses on the right and 
left feet under Diagnostic Code 7801 for the entire period of 
the claim.

The Board further finds that the veteran is not entitled to 
disability ratings in excess of 20 percent for his calluses.  
His calluses do not exceed 72 square inches in area for each 
foot and the evidence does not demonstrate that the calluses 
limit the veteran's motion.  Further, the veteran's calluses 
do not qualify as a severe foot injury under Diagnostic Code 
5284.

Compensable Disability Rating for Hammertoe of the Left Foot

For the entire period of the claim, the veteran has been 
noncompensably rated under Diagnostic Code 5282 for hammertoe 
of the left foot.  

Under Diagnostic Code 5282, a single hammer toe warrants a 
noncompensable rating.  If hammer toe is present in all toes 
on a foot, without claw foot, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a.

The veteran's service medical records reveal that he 
underwent surgery in June 1975 on his left foot to correct a 
claw toe deformity of the second toe.  This surgery included 
excision of the distal portion of the middle phalanx and 
release of the dorsal flexor tendon of the second toe on the 
left foot.  

An August 1984 private operation report reveals that the 
veteran had surgery on his right foot for hammer toe of the 
second toe as well as a displaced plantar of the fifth 
metatarsal.  The operation involved an osteotomy of the fifth 
toe, arthroplasty of the second toe, and excision of the 
tibial sesamoid.  

At the January 2001 VA examination, the veteran reported 
undergoing surgery on his left foot in 1975 and his right 
foot in 1983.  He reported chronic pain, weakness, and 
stiffness with occasional swelling, heat, and redness in the 
balls and heels of his feet.    

The March 2007 VA examination report reveals that the 
veteran's second toe on the right foot was sunken, shortened, 
and had a claw toe deformity.  The veteran's second toe of 
the left foot was also shortened, with a residual claw toe 
deformity.  The examiner stated that the veteran's claw toe 
deformities did not prohibit or preclude walking, standing, 
or weight bearing.  

As noted, Diagnostic Code 5282 provides for a compensable 
rating only where hammer toe is present in all toes.  As the 
veteran clearly has hammertoe in only one toe per foot, he is 
not entitled to a compensable disability rating under this 
diagnostic code for the entire period of the claim.  

Higher Initial Rating for Metatarsalgia of Both Feet

The January 2002 rating decision which is the subject of this 
appeal granted service connection for metatarsalgia of both 
feet and granted an initial disability rating of 10 percent 
under Diagnostic Code 5279.  

Under Diagnostic Code 5279, metatarsalgia warrants a 10 
percent disability rating whether it is present in one foot 
or both feet.  As Diagnostic Code 5279 does not provide for a 
disability rating in excess of 10 percent, the Board finds 
that an initial disability rating in excess of 10 percent for 
the veteran's metatarsalgia of both feet is not warranted.  

The Board has considered other rating criteria and does not 
find a basis for a higher rating under any applicable 
criteria. Rating by analogy has been considered, but there 
are no analogous diagnostic codes that would provide a rating 
in excess of 10 percent for the manifestations shown here.  

Conclusion

The veteran may feel that his service-connected disabilities 
warranted higher ratings than those that have been assigned 
by the RO and the Board in this case.  However, as a lay 
witness, he does not have the medical training and experience 
to provide competent medical evidence as to the extent of the 
disabilities and whether the criteria for higher evaluations 
have been met.  In this case, as discussed above, the 
findings of the trained medical professionals have been 
significantly more probative and have shown by a 
preponderance of the evidence that the right and left foot 
calluses warrant ratings of 20 percent and no more, while the 
hammer toe disorder does not approximate the criteria for a 
compensable rating and the metatarsalgia does not exceed the 
current 10 percent rating.  As the decisions here are based 
on the preponderance of the evidence, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 20 percent for calluses of the right 
foot is granted for the entire period of the claim.

A disability rating of 20 percent for calluses of the left 
foot is granted for the entire period of the claim.

A compensable disability rating for hammertoe of the left 
foot, with bunions of the second digit is denied.

An initial disability rating in excess of 10 percent for 
metatarsalgia of both feet is denied.  


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


